
	
		II
		110th CONGRESS
		1st Session
		S. 1336
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Ms. Snowe (for herself
			 and Mr. Bayh) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for an assessment of the achievement by the
		  Government of Iraq of benchmarks for political settlement and national
		  reconciliation in Iraq.
	
	
		1.Assessment of achievement by
			 the Government of Iraq of benchmarks for political settlement and national
			 reconciliation in Iraq
			(a)FindingsCongress makes the following
			 findings:
				(1)Iraq is
			 experiencing a deteriorating and ever-widening problem of sectarian and
			 intra-sectarian violence based upon political distrust and cultural differences
			 between some Sunni and Shia Muslims, concentrated primarily in Baghdad.
				(2)Iraqis must reach
			 political settlements in order to achieve reconciliation, and the failure of
			 the Iraqis to reach such settlements to support a truly unified government
			 greatly contributes to the increasing violence in Iraq.
				(3)The
			 responsibility for internal security and halting sectarian violence in Iraq
			 must rest primarily with the Government of Iraq, relying on the Iraqi Security
			 Forces (ISF).
				(4)On January 10,
			 2007, President George W. Bush announced a new strategy for Iraq, which
			 consists of three basic elements: diplomatic, economic, and military. The
			 central component of the military element is an augmentation of the present
			 level of United States military forces in Iraq with more than 20,000 additional
			 United States military forces to work alongside Iraqi units and be
			 embedded in their formations. Our troops will have a well-defined mission: to
			 help Iraqis clear and secure neighborhoods, to help them protect the local
			 population, and to help ensure that the Iraqi forces left behind are capable of
			 providing the security that Baghdad needs.
				(5)President George
			 W. Bush said on January 10, 2007, that I’ve made it clear to the Prime
			 Minister and Iraq’s other leaders that America’s commitment is not
			 open-ended so as to dispel the contrary impression that exists.
				(6)The Commander,
			 Multi-National Forces-Iraq, General David Petraeus, stated during his
			 confirmation hearing before the Committee on Armed Services of the Senate, on
			 January 23, 2007, that it is very important for Iraqis to
			 understand that they need to reach the political settlements which are
			 essential to resolve the sectarian violence and to defeat insurgents.
				(7)General Petraeus
			 acknowledged during his confirmation hearing before the Committee on Armed
			 Services of the Senate, on January 23, 2007, that political settlement and
			 political settlement alone by the Iraqis is our ultimate way of providing
			 security and success in Iraq.
				(8)General Petraeus
			 stated on March 8, 2007 that [a] political resolution of various
			 differences, of this legislation, of various senses that people do not have a
			 stake in the success of the new Iraq, and so forth, that is crucial. That is
			 what will determine in the long run the success of this effort. In an
			 April 26, 2007, news conference, General Petraeus said that the situation in
			 Iraq remains exceedingly difficult.
				(9)General Petraeus,
			 as principal author of Army Field Manual 3–24 (MCWP 3–33.5), Counterinsurgency,
			 released in December 2006, and therefore possessing the unique understanding
			 and experience regarding the principles and fundamentals of pursuing a
			 counterinsurgency strategy, states that [i]n the end, the host nation
			 has to win on its own. Achieving this requires development of viable local
			 leaders and institutions. U.S. forces and agencies can help, but [Host Nation]
			 elements must accept responsibilities to achieve real victory.
				(10)United States
			 military operations in Iraq should be conducted alongside a comprehensive
			 diplomatic, political, and economic strategy that includes sustained engagement
			 with Iraq's neighbors and the international community for the purpose of
			 working collectively to bring stability to Iraq.
				(11)United States
			 military personnel are currently serving in Iraq with the bravery and
			 professionalism consistent with the finest traditions of the United States
			 Armed Forces. Many have lost their lives, and many more have been wounded. They
			 have and deserve the support of all Americans, and the American people will
			 always honor their sacrifices and honor their families.
				(12)United States
			 strategy in Iraq should be conditioned on the meeting by the Government of Iraq
			 of specific benchmarks, as laid out by the President and in consultation with
			 Congress, and reflected in the commitments of the Government of Iraq to the
			 international community.
				(13)The meeting of
			 these benchmarks by the Government of Iraq should be viewed as the condition
			 for continued United States military and economic involvement in Iraq.
				(b)Sense of
			 CongressIt is the sense of Congress that Congress should not
			 take any action, including the elimination or reduction of funds, that will
			 impair the mission of the United States military forces in the field, undermine
			 their safety or harm their effectiveness in pursuing their assigned
			 missions.
			(c)Report on
			 achievement of benchmarks
				(1)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Commander,
			 Multi-National Forces-Iraq, having consulted with relevant United States and
			 Iraqi officials, shall submit to Congress an independent report setting forth
			 the status of the achievement of the benchmarks specified in paragraph (2) and
			 stating the Commander’s assessment whether or not each such benchmark has been
			 met. The Commander shall prepare and submit the report in coordination with the
			 Director of National Intelligence.
				(2)BenchmarksThe
			 benchmarks specified in this paragraph are as follows:
					(A)The assumption by
			 Iraq of control of its military.
					(B)The enactment and
			 implementation of a Militia Law to disarm and demobilize militias and to ensure
			 that Iraqi security forces are accountable only to the central government and
			 loyal to the constitution of Iraq.
					(C)The completion of
			 the review of the constitution of Iraq and the holding of a referendum on
			 special amendments to the constitution of Iraq to ensure equitable
			 participation in the Government of Iraq without regard to religious sect or
			 ethnicity.
					(D)The completion of
			 a provincial election law and the commencement and specific preparation for the
			 conduct of provincial elections that ensures equitable constitution of
			 provincial representative bodies without regard to religious sect or
			 ethnicity.
					(E)The enactment and
			 implementation of legislation to ensure that the energy resources of Iraq
			 benefit Sunni Arabs, Shia Arabs, Kurds, and other Iraqi citizens in an
			 equitable manner.
					(F)The enactment and
			 implementation of legislation that equitably reforms the de-Ba'athification
			 process in Iraq.
					(3)Testimony
			 before CongressNot later than 14 days after the submittal to
			 Congress of the report required by paragraph (1), the Commander, Multi-National
			 Forces-Iraq shall appear before each of the appropriate committees of Congress
			 to testify with respect to the success or failure of the Government of Iraq in
			 meeting the benchmarks specified in paragraph (2). If, in the Commander’s
			 assessment as set forth in the report, the Government of Iraq has failed to
			 meet any such benchmarks, the Commander shall also submit in his testimony each
			 of the following:
					(A)Plans for the
			 phased redeployment of United States forces currently deployed to Iraq in
			 support of the Baghdad Security Plan as outlined by the President.
					(B)Subject to
			 paragraph (4), plans for changing the mission of the remaining United States
			 forces in Iraq to—
						(i)training and
			 equipping Iraqi forces;
						(ii)assisting
			 deployed Iraqi brigades with intelligence, transportation, air support, and
			 logistics support;
						(iii)protecting
			 United States and coalition personnel and infrastructure; and
						(iv)maintaining
			 rapid-reaction teams and special operations teams to undertake strike missions
			 against al Qaeda in Iraq, and for other missions considered vital by the United
			 States commander in Iraq.
						(4)The Commander,
			 Multi-National Forces-Iraq shall devise the plans described in paragraph (3)(B)
			 with the objective of successfully accomplishing the change in mission within
			 six months of the date of his testimony before Congress. The Commander shall
			 further indicate the number of troops needed to successfully complete the
			 changed mission and the estimated duration of that mission.
				(5)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services of the Senate; and
					(B)the Committee on
			 Armed Services of the House of Representatives.
					(d)Comptroller
			 General assessmentNot later than 120 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress an independent report setting forth—
				(1)the status of the
			 achievement of the benchmarks specified in subsection (c)(2); and
				(2)the Comptroller
			 General's assessment whether or not each such benchmark has been met.
				
